Name: COMMISSION REGULATION (EC) No 2301/96 of 29 November 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 172nd partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 2226/96
 Type: Regulation
 Subject Matter: animal product;  prices;  international trade;  trade policy
 Date Published: nan

 30 . 11 . 96 EN Official Journal of the European Communities No L 311 /43 COMMISSION REGULATION (EC) No 2301 /96 of 29 November 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 172nd partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 2226/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, tenngs, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying in of forequarters , the price of such products should be defined on the basis of carcase prices ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate , depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the end-of-year holidays and the foreseeable scale of the quantities warrant the application of the possibility provided for in Article 16 (2) of Regulation (EEC) No 2456/93 of extending the period during which the intervention products are to be delivered for the tender of the month of December; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 2015/96 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender ( 5), as last amended by Regulation (EC) No 2225/96 (6) and by Article 1 of Commission Regula ­ tion (EC) No 2226/96 of 21 November 1996 opening intervention in accordance with Article 6 (4) of Council Regulation (EEC) No 805/68 (7), and for lean bovine animals by Article 1 (2) by Commission Regulation (EC) No 1931 /96 (8), as amended by Regulation (EC) No 20 15/96 . HAS ADOPTED THIS REGULATION :Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93 , a maximum buying-in price is to be fixed for quality R3 , where appropriate , under each partial invitation to tender in the light of tenders received ; whereas, in accordance with Article 14 of that Regulation , only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price , plus the amount referred to in paragraph 1 of that Article , are to be accepted ; Article 1 Under the 172nd partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : (a) for category A:  the maximum buying-in price shall be ECU 266 per 100 kg carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut ,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 6 272 tonnes, Whereas, once tenders submitted in respect of the 172nd partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 296, 21 . 11 . 1996, p . 50 . (3) OJ No L 225, 4 . 9 . 1993 , p. 4 . (4) OJ No L 269, 22 . 10 . 1996, p . 16 .  the quantities offered at a price greater than ECU 241,39 shall be multiplied by a coefficient of 45 % , in accordance with Article 13 (3) of Regula ­ tion (EEC) No 2456/93 ; (5) OJ No L 159 , 10 . 6. 1989, p . 36 . (&lt;) OJ No L 298 , 22. 11 . 1996, p . 2. O OJ No L 298 , 22 . 11 . 1996, p . 4. (8) OJ No L 254, 8 . 10 . 1996, p . 35 . 30 . 11 . 96No L 311 /44 EN Official Journal of the European Communities (b) for category C:  the maximum buying-in price shall be ECU 266 per 100 kg carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 1 417 tonnes;  the quantities offered at a price greater than ECU 241,39 shall be multiplied by a coefficient of 45 % in accordnce with Article 13 (3) of Regulation (EEC) No 2456/93 ; (c) for carcases and half-carcases of lean animals as referred to in Article 6b of Regulation (EEC) No  the maximum buying-in price shall be ECU 355,99 per 100 kg carcases or half-carcases,  the maximum quantity of carcases or half-carcases shall be 229 tonnes . Article 2 By derogation to Article 16 (2) of Regulation (EEC) 2456/93 , for the tender of the month of December 1996 the time limit for delivery to intervention stores is extended by one week to 8 January 1997 . However, in Member States where no deliveries may be made during the period 24 December 1996 to 3 January 1997 or during part thereof, the time limit for delivery shall be extended by the corresponding number of days . Article 3 This Regulation shall enter into force on 2 December 1996 .805/68 : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1996 . For the Commission Franz FISCHLER Member of the Commission